Case 1:21-cv-00162-DCJ-JPM Document 9 Filed 03/17/21 Page 1 of 1 PageID #: 29




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION

 TERRANCE MUNDY, #90111,                 CIVIL DOCKET NO. 1:21-CV-00162-P
 Plaintiff

 VERSUS                                  JUDGE DAVID C. JOSEPH

 POLICE DEPT OF BUNKIE                   MAGISTRATE JUDGE JOSEPH H.L.
 Defendant                               PEREZ-MONTES

                                JUDGMENT

      For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 8], noting the absence of objection thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS HEREBY ORDERED that the Plaintiff’s civil rights Complaint under 42

U.S.C. § 1983 [ECF No. 1] is DENIED and DISMISSED WITH PREJUDICE under

28 U.S.C. §§ 1915 and 1915A.

      THUS, DONE AND SIGNED in Chambers on this 17th day of March 2021.




                                         DAVID C. JOSEPH
                                         UNITED STATES DISTRICT JUDGE
